           Case 3:20-cv-05428-BHS-TLF Document 38 Filed 07/28/20 Page 1 of 4



                                                    THE HONORABLE BENJAMIN H. SETTLE
 1

 2

 3

 4

 5

 6

 7                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA

 9
      ISELA M. MALDONADO, an individual,
10
                            Plaintiff,                   Case No. 3:20-CV-05428 BHS TLF
11
                                                         STIPULATION AND [PROPOSED]
                  v.                                     ORDER TO CONTINUE
12
      COLUMBIA VALLEY EMERGENCY                          DEADLINES AND STAY
      PHYSICIANS, LLC; EMCARE, INC.,                     DISCOVERY
13    EMCARE HOLDINGS INC., ENVISION
      HEALTHCARE HOLDINGS, INC., AND                     NOTE ON MOTION CALENDAR:
14    ENVISION HEALTHCARE                                JULY 28, 2020
      CORPORATION,
15
      Defendants.
16

17          The parties in the above-captioned action, through their undersigned counsel, hereby

18   STIPULATE AND AGREE as follows:

19          1.      On April 1, 2020, Plaintiff Isela Maldonado filed a complaint in Thurston

20   County Superior Court against Defendants Columbia Valley Emergency Physicians, LLC;

21   EmCare Inc.; Emcare Holdings Inc.; Envision Healthcare Holdings, Inc.; and Envision

22   Healthcare Corporation, bringing putative class claims for negligence, breach of implied

23   contract, procedural unconscionability, and substantive unconscionability. The case was

24   removed to this Court on May 6, 2020.

25
      STIPULATION AND [PROPOSED] ORDER TO                                           LAW OFFICES
                                                                                CALFO EAKES LLP
      CONTINUE DEADLINES AND STAY                                        1301 SECOND AVENUE, SUITE 2800
                                                                         SEATTLE, WASHINGTON 98101-3808
      DISCOVERY                                                         TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-CV-05428 BHS TLF) - 1
            Case 3:20-cv-05428-BHS-TLF Document 38 Filed 07/28/20 Page 2 of 4




 1          2.      On May 20, 2020, Defendants moved to dismiss the complaint (Dkt. No. 26).

 2   That motion was noted for June 12, 2020, and the Court heard oral argument on June 17,

 3   2020. That motion is currently pending.

 4          3.      On June 11, 2020, the Court entered a stipulated order staying discovery until

 5   July 13, 2020; and continuing the Rule 26(f) conference to July 17, 2020; the initial disclosure

 6   deadline to July 31, 2020; and the joint status report deadline to August 10, 2020.

 7          4.      The parties have conferred and agreed to seek an additional continuance of the

 8   deadlines referenced in paragraph 3 to conserve the resources of the parties and the Court

 9   while Defendants’ motion to dismiss is pending. The parties stipulate and request that the

10   Court stay discovery until August 27, 2020; and continue the Rule 26(f) conference deadline

11   to August 31, 2020; the initial disclosure deadline to September 15, 2020; and the joint status

12   report deadline to September 24, 2020.

13          5.      Should Defendants’ motion to dismiss remain pending on August 31, 2020,

14   the parties will meet and confer to determine whether to seek a further stay.

15          6.      This stipulation shall not operate as an admission of any factual allegation or

16   legal conclusion, nor shall it operate as a waiver nor affect any right, defense, claim or

17   objection.

18          SO STIPULATED.

19          Dated this 28th day of July, 2020

20                                                 CALFO EAKES LLP

21                                                 By: /s/ Angelo J. Calfo
                                                       Angelo Calfo, WSBA #27079
22                                                     Emily Dodds Powell, WSBA #49351
                                                       1301 Second Ave, Suite 2800
23                                                     Seattle, WA 98101
                                                       Tel: (206) 407-2210 / Fax: (206) 407-2224
24                                                     Email: angeloc@calfoeakes.com
                                                               emilyp@calfoeakes.com
25
      STIPULATION AND [PROPOSED] ORDER TO                                               LAW OFFICES
                                                                                    CALFO EAKES LLP
      CONTINUE DEADLINES AND STAY                                            1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
      DISCOVERY                                                             TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-CV-05428 BHS TLF) - 2
          Case 3:20-cv-05428-BHS-TLF Document 38 Filed 07/28/20 Page 3 of 4




 1
                                            EPSTEIN BECKER GREEN
 2
                                                R. David Jacobs, CA Bar #73545
 3                                              Jonah D. Retzinger, CA Bar #326131
                                                Brock Seraphin, CA Bar #307041
 4                                              1925 Century Park East, Suite 500
                                                Los Angeles, CA 90067-2506
                                                Tel: 310.556.8861 |
 5                                              Fax: 310-553-2156
                                                Email: DJacobs@ebglaw.com
 6                                                 JRetzinger@ebglaw.com
                                                   BSeraphin@ebglaw.com
 7

 8                                              Attorneys for Defendants

 9

10                                          McPARTLAND LAW OFFICES

11                                          By: /s/ Bryce P. McPartland

12                                              Bryce P. McPartland, WSBA 37418
                                                1426 S. Pioneer Way
                                                Moses Lake, Washington 98837
13                                              T: 509.495.1247
                                                F: 509.651.9430
14                                              Email: bpm@mcpartlandlaw.com
                                                       alex@mcpartlandlaw.com
15

16
                                            MCGEHEE, CHANG, LANDGRAF, FEILER
17
                                                Jack E. McGehee
18                                              H. C. Chang
                                                Benjamin T. Landgraf
19                                              Benjamin C. Feiler
                                                10370 Richmond Ave., Suite 1300
20                                              Houston, TX 77042
                                                T: (713) 864-4000
                                                F: (713) 868-9393
21                                              Email: jmcgehee@lawtx.com
                                                       hcchang@lawtx.com
22                                                     bfeiler@lawtx.com
                                                       blandgraf@lawtx.com
23                                                     jrosario@lawtx.com
24
                                                Attorneys for Plaintiff
25
     STIPULATION AND [PROPOSED] ORDER TO                                        LAW OFFICES
                                                                            CALFO EAKES LLP
     CONTINUE DEADLINES AND STAY                                     1301 SECOND AVENUE, SUITE 2800
                                                                     SEATTLE, WASHINGTON 98101-3808
     DISCOVERY                                                      TEL (206) 407-2200 FAX (206) 407-2224
     (Case No. 3:20-CV-05428 BHS TLF) - 3
            Case 3:20-cv-05428-BHS-TLF Document 38 Filed 07/28/20 Page 4 of 4




 1                                        [PROPOSED] ORDER

 2          Based upon the foregoing stipulation of the parties, it is hereby ordered:

 3          1.      All discovery is hereby stayed until August 27, 2020.

 4          2.      The Rule 26(f) conference deadline is continued to August 31, 2020; the initial

 5   disclosure deadline is continued to September 15, 2020; and the joint status report deadline is

 6   continued to September 24, 2020.

 7          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 8

 9          Dated this ________ day of __________________________, 2020.

10

11
                                           _______________________________________
12
                                           THE HONORABLE THERESA L. FRICKE
13                                         UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20

21

22

23

24

25
      STIPULATION AND [PROPOSED] ORDER TO                                               LAW OFFICES
                                                                                    CALFO EAKES LLP
      CONTINUE DEADLINES AND STAY                                            1301 SECOND AVENUE, SUITE 2800
                                                                             SEATTLE, WASHINGTON 98101-3808
      DISCOVERY                                                             TEL (206) 407-2200 FAX (206) 407-2224
      (Case No. 3:20-CV-05428 BHS TLF) - 4
